Filed 8/20/21 In re A.C. CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                           SECOND APPELLATE DISTRICT
                                        DIVISION EIGHT


In re A.C., a Person Coming                                    B308470
Under the Juvenile Court Law.
LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. No. 19CCJP02688A)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

C.K.,

        Defendant and Appellant.

     APPEAL from an order of the Superior Court of Los Angeles
County, Stephen C. Marpet, Juvenile Court Referee. Affirmed.

     Lori N. Siegel, under appointment by the Court of Appeal, for
Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                          **********
       Mother C.K. appeals the juvenile court’s order awarding
father sole legal custody of now nine-year-old A.C., arguing the
court abused its discretion because it failed to consider A.C.’s best
interests, and the evidence showed mother and father parented A.C.
well together. We affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
       This family came to the attention of the Los Angeles
Department of Children and Family Services (Department) in April
2019, following reports of a domestic violence incident between
mother and father, and that mother was intoxicated. When police
arrived, mother’s face was swollen and bloody. All she would tell
responding officers was that she had a fight with father, who had
left the scene. A.C. was not present during the incident, and
mother and father were no longer in a relationship.
       Mother has a history of referrals to the Department, including
a referral in June 2018 that mother and her boyfriend engaged in
domestic violence in front of the children (mother has a younger
child with a different father, who is not at issue in this appeal), and
a referral later that month that mother’s boyfriend had accidentally
shot himself, and that he and mother were intoxicated and were not
supervising the children. The referrals were closed as inconclusive.
Mother’s criminal history disclosed multiple arrests for driving
under the influence, and disorderly conduct while intoxicated.
       Father denied hurting mother, or having a history of domestic
violence. Father’s relationship with mother was amicable, and she
allowed father to see A.C. whenever he wanted, even though they
did not have a custody agreement. He was reluctant to pursue
obtaining a custody order because he did not want to “upset”
mother. He also admitted he did not want to argue with mother
because he worried she would limit his access to A.C. A.C. lived
with father and his wife from May 2018 until October 2018, because



                                  2
mother was homeless. After he returned A.C. to mother, he had
difficulty contacting mother to visit with A.C.
       Father’s wife denied any domestic violence, and wanted A.C.
to live with her and father because they could provide her with
more stability and a better school district. She believed father
“always [tries] to make peace and not cause any problems with . . .
mother regarding the custody or visitation . . . .” She would like
father to get a custody order “because . . . mother sometimes does
not allow him to visit [A.C.] and they love her.”
       Maternal grandmother, mother’s adult daughter, mother’s ex-
boyfriend, and father all reported that mother drinks, and that they
were concerned about her drinking. However, they also reported
that mother did not neglect her children, and that the children were
well cared for.
       Mother admitted to drinking twice per week, but denied
drinking around the children. Mother did not believe she had a
drinking problem, although she was attending AA classes because
maternal grandmother was concerned about her drinking.
       On April 29, 2019, the Department filed a petition alleging
the children were at risk of harm because of domestic violence
between mother and father, and mother’s alcohol abuse. A.C. was
detained with maternal grandmother after mother failed to submit
to drug testing and a substance abuse assessment, moved from her
motel and became homeless without providing the Department with
an address, and failed to return the Department’s calls. The
Department tracked down the family by visiting A.C.’s school,
which reported that A.C. was habitually tardy.
        After the children were detained, mother would not return
the Department’s calls. The Department eventually encountered
mother while she was visiting the children at maternal
grandmother’s home. Mother told the social worker she enrolled in



                                 3
New Hope Drug and Alcohol Treatment. She still denied having a
drinking problem.
       On June 25, 2019, the juvenile court sustained allegations
under section 300, subdivision (b) as to mother’s alcohol abuse and
the domestic violence incident. The court ordered mother to
participate in a full drug and alcohol program with aftercare,
random testing, a 12-step program, domestic violence classes,
parenting classes, and counseling, and also ordered father to
participate in services.
       According to the Department’s December 2019 status report,
A.C. had been diagnosed with type I diabetes, and had to be
hospitalized. Mother, father, maternal grandmother, and A.C.’s
adult sister all received medical training for how to care for her.
       Mother was not complying with court orders, and was
struggling with homelessness. She was terminated from her sober
living program for returning with alcohol in her system. She was
not testing for the Department, and had not enrolled in parenting
or domestic violence classes. In November 2019, she reenrolled
with New Hope to receive drug treatment services and counseling.
       Father was complying with his case plan, and A.C. was
released to him in December 2019. According to the Department’s
June 2020 status review report, father was providing excellent care
for A.C., and was properly managing her diabetes. A.C. was happy
and thriving, receiving “outstanding” grades at school, and
receiving a student of the month award.
       Mother completed her residential treatment program, and
began having unmonitored visits with A.C. Mother’s visits were
going well, and father cooperated to ensure the visits occurred.
However, she was still failing to test for the Department, testing
only twice between November 2019 and May 2020, and missing
17 tests.



                                 4
      The Department’s September 2020 interim review report
noted that A.C. was still thriving in father’s care, and was enjoying
her visits with mother. Father sometimes had to help mother with
A.C.’s diabetes sensor, which became dislodged during some of
A.C.’s visits with mother. Father also provided mother with a video
showing her how to reattach the sensor.
      Mother was discharged from her aftercare program in June
2020, after returning home after curfew, and testing positive for
alcohol. Mother lied to the Department about the reason she was
terminated from the program, and instructed the program to not
share information with the Department. Mother was a no show for
12 tests between May and August 2020, and tested positive for
alcohol in July. Mother claimed she had enrolled in another
program, but failed to provide proof of her participation. Mother
admitted she drank a bottle of wine, resulting in her positive test,
because she was stressed about work. She was suffering from
anxiety and depression, and had a tendency to “shut down and not
communicate.” She enrolled in a new aftercare program in August
2020.
      The court ordered that mother’s visits could remain
unmonitored if she submitted to testing and participated in her
drug program. But the Department’s October 2020 report noted
that mother failed to drug test. Mother also was not attending
required counseling sessions for her aftercare program. She was
arrested in September 2020, and was not forthcoming about the
circumstances of her arrest. Therefore, her visitation reverted to
monitored.
      At the October 26, 2020 review hearing, the Department
continued to recommend closing the case with joint legal custody,
and sole physical custody for father. Father asked that he be
granted sole legal and physical custody, because he had concerns



                                  5
about mother’s use of alcohol, and believed she presented a risk to
A.C. The court terminated jurisdiction with a custody order, giving
father sole legal and physical custody. This timely appeal followed.
                             DISCUSSION
       Mother contends the juvenile court abused its discretion by
awarding sole legal custody to father. The Department did not file
a brief. We are not persuaded by mother’s contentions.
       Welfare and Institutions Code section 362.4, subdivision (a)
provides that “[i]f the juvenile court terminates its jurisdiction over
a minor who has been adjudged a dependent child of the juvenile
court prior to the minor’s attainment of the age of 18 years . . . , the
juvenile court on its own motion, may issue . . . an order
determining the custody of, or visitation with, the child.” “ ‘Sole
legal custody’ means that one parent shall have the right and the
responsibility to make the decisions relating to the health,
education, and welfare of a child.” (Fam. Code, § 3006.) A parent’s
substance abuse is a relevant factor to consider when making
custody determinations. (Fam. Code, § 3011, subd. (a)(4).) When
making an exit order pursuant to Welfare and Institutions Code
section 362.4, the standard that guides the juvenile court is the best
interests of the child. (In re John W. (1996) 41 Cal.App.4th 961,
973; In re Jennifer R. (1993) 14 Cal.App.4th 704, 712.)
       “The juvenile court has broad discretion to make custody
orders when it terminates jurisdiction in a dependency case.” (In re
Nicholas H. (2003) 112 Cal.App.4th 251, 265, fn. 4.) We review the
juvenile court’s order awarding father sole legal custody for abuse of
discretion. (In re Tamneisha S. (1997) 58 Cal.App.4th 798, 806.)
A juvenile court abuses its discretion “ ‘ “ ‘ “by making an arbitrary,
capricious or patently absurd determination.” ’ ” ’ [Citation.]”
 (Ibid.)




                                   6
      We find no abuse of discretion here. Mother’s failure to
submit to testing, relapse, poor participation in her programs, and
lack of communication and cooperation with the Department fully
support the juvenile court’s implied finding that mother’s
participation in making important decisions about A.C.’s welfare
would not be in A.C.’s best interest. Mother contends she and
father were capable of successfully coparenting A.C. While we
agree mother and father largely cooperated, the facts described
above are sufficient to establish the court did not abuse its
discretion in awarding sole physical and legal custody to father.
      If circumstances change, mother may seek a change in
custody in family court. (Welf. & Inst. Code, § 362.4; In re
Jennifer R., supra, 14 Cal.App.4th at pp. 712, 714.)
                           DISPOSITION
      The order is affirmed.



                        GRIMES, Acting P. J.
      WE CONCUR:

                        STRATTON, J.



                        OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                  7